Title: To George Washington from William Jackson, 2 August 1782
From: Jackson, William
To: Washington, George


                  
                     Sir,
                     War-Office August 2nd 1782
                  
                  In General Lincoln’s absence I do myself the honor to transmit Your Excellency an establishment adopted by Congress for the Adjutant General’s department.  I have the honor to be, with profound respect, Your Excellency’s most obedient, humble servant
                  
                     W. Jackson
                  
               